Case: 21-1678   Document: 38     Page: 1   Filed: 12/10/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

 CHRIS BELL, BRIAN BONIFANT, ARLYN BRUNET,
  PHILLIP CETRONE, ANDRE CLARK, MICHAEL
    COLE, MELITON CORDERO, TERRY DAVIS,
      WENDY DAVIS, CARMEN DESHEPLO,
  CHRISTOPHER M. DIAZ, KERMIT DIAZ, DAVID
    FLORES, ERIC FRIEDMAN, JESUS GAMEZ,
    GEORGE GRECO, BRENDAN HANDRATTY,
    GABRIEL HILL, GEORGE HORTON, PHILIP
   JONES, DAVE JOSEPH, DARREN KAWCZYK,
     ROBERT KENNEDY, MATTHEW KRUSE,
 GREGORY KRYWY, MICHAEL MIRANDA, SAMARL
 PARKS, FRANCISCO PEREZ, DAVID PINA, LAILA
  RICO, MICHAEL SERRA, JOSEPH SHEPHERD,
   MICHAEL SILVEIRA, JASON STAAB-PETERS,
  CHANELLE WALLACE, JOHN WALTERS, CHRIS
                      YORK,
               Plaintiffs-Appellants

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2021-1678
                 ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:16-cv-00830-LKG, Judge Lydia Kay Griggsby.
                  ______________________
Case: 21-1678     Document: 38     Page: 2    Filed: 12/10/2021




 2                                                  BELL   v. US



                 Decided: December 10, 2021
                   ______________________

    LAWRENCE BERGER, Mahon & Berger, Esqs., Glen Cove,
 NY, argued for plaintiffs-appellants.

     MILES KARSON, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, argued for defendant-appellee. Also represented
 by REGINALD THOMAS BLADES, JR., BRIAN M. BOYNTON,
 MARTIN F. HOCKEY, JR.
                  ______________________

     Before MOORE, Chief Judge, SCHALL and STOLL, Circuit
                           Judges.
 MOORE, Chief Judge.
     Appellants appeal a United States Court of Federal
 Claims order dismissing their relocation-incentive-bonus
 claim for lack of subject-matter jurisdiction. Bell v. United
 States, 145 Fed. Cl. 378, 387 (2019). 1 For the following rea-
 sons, we affirm.
                               I
     Appellants are former and current Drug Enforcement
 Agency (DEA) employees who were relocated to Puerto Rico
 or the U.S. Virgin Islands at the DEA’s request for two to
 five years. Each Appellant received a one-time relocation
 incentive bonus pursuant to 5 U.S.C. § 5753(b), which pro-
 vides that “[t]he Office of Personnel Management may au-
 thorize the head of an agency to pay a [relocation incentive]
 bonus” to an individual who relocates to accept a position.




       1 Appellants do not appeal the Claims Court’s reso-
 lution of their other claims.
Case: 21-1678    Document: 38      Page: 3    Filed: 12/10/2021




 BELL   v. US                                               3



 Each bonus was equivalent to 25% of each Appellant’s
 yearly salary.
     Appellants brought suit against the government, alleg-
 ing they are entitled to a relocation incentive bonus for
 each year of their relocation, rather than the one-time bo-
 nus they received. The Claims Court dismissed that claim,
 holding it was not based on a statute or regulations that
 are money mandating. Bell, 145 Fed. Cl. at 387. Appel-
 lants appeal. We have jurisdiction under 28 U.S.C.
 § 1295(a)(3).
                              II
       To establish Claims Court jurisdiction under the
 Tucker Act, a plaintiff must identify a money-mandating
 statute or agency regulation, see 28 U.S.C. § 1491(a)(1);
 Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir.
 2005) (en banc), or a combination of statute, regulation,
 and agency policy, Roberts v. United States, 745 F.3d 1158,
 1166 (Fed. Cir. 2014). When a provision uses discretionary
 language, “a very strong, but rebuttable, presumption
 arises that the . . . provision is non-money-mandating.”
 Contreras v. United States, 64 Fed. Cl. 583, 593 (2005); see
 also McBryde v. United States, 299 F.3d 1357, 1362 (Fed.
 Cir. 2002) (“We may thus presume that . . . the word ‘may’
 . . . conveys some degree of discretion. But we must pro-
 ceed to test that presumption against . . . other inferences
 that we may rationally draw . . . .”). This presumption can
 be overcome through “obvious inferences from the struc-
 ture and purpose” of the provision that monetary relief is
 required. United States v. Rodgers, 461 U.S. 677, 706
 (1983); see also Contreras, 64 Fed. Cl. at 593 (“[W]hile in-
 ferences may be used to convert ‘may’ to ‘shall’ through the
 interpretive process, these inferences are to be obvious.”).
 Whether a statute is money mandating is a question of law
 we review de novo. Fisher, 402 F.3d at 1173.
     5 U.S.C. § 5753(b) provides that “[t]he Office of Person-
 nel Management may authorize the head of an agency to
Case: 21-1678     Document: 38      Page: 4    Filed: 12/10/2021




 4                                                   BELL   v. US



 pay a [relocation incentive] bonus” to an individual who re-
 locates to accept a position. 5 U.S.C. § 5753(b) (emphasis
 added). The statute’s implementing regulations 5 C.F.R.
 §§ 575.201–213, contain similar discretionary language,
 stating, for example, that “[a]n agency may pay a relocation
 incentive.” 5 C.F.R. § 575.201 (emphasis added).
     Appellants concede that the statute and implementing
 regulations use discretionary language in empowering the
 Office of Personnel Management to provide relocation in-
 centive bonuses. Appellants’ Reply Br. 1; Oral Arg.
 at 1:19–1:27,      available      at      https://oralargu-
 ments.cafc.uscourts.gov/default.aspx?fl=21-1678_1104202
 1.mp3. But they claim that the combination of the statute
 and regulations with Department of Justice Human Re-
 sources Order 1200.1 (DOJ Plan) is money mandating. We
 do not agree.
     The DOJ Plan uses the same discretionary language as
 the statute and regulations: “Relocating employees may be
 paid amounts of up to 25 percent of the employee’s basic
 pay . . . at the beginning of the service period, multiplied by
 the length of his/her service agreement.” HR Order DOJ
 1200.1 Part 2 ¶ 5 (emphasis added). The discretionary lan-
 guage in the statute creates a strong presumption that the
 statute is not money mandating, and the discretionary lan-
 guage in the regulations also creates a strong presumption
 that the regulations are not money mandating. And we see
 nothing in the Plan that rebuts those presumptions, either
 individually or in combination.
     We reject Appellants’ argument that once the govern-
 ment decides to pay a bonus, the “multiplied by” clause of
 the DOJ Plan mandates multiplication. That clause does
 not stand by itself, but rather modifies the “amounts” that
 “may be paid.” It does not state that the amounts shall or
 must be multiplied. It merely defines the maximum bonus
 that the Office of Personnel Management may pay relocat-
 ing employees. Thus, the “multiplied by” clause does not
Case: 21-1678   Document: 38      Page: 5   Filed: 12/10/2021




 BELL   v. US                                             5



 rebut the strong presumption that the statute and regula-
 tions are not money mandating.
                            III
     We have considered Appellants’ other arguments and
 find them unpersuasive. Since the Claims Court correctly
 dismissed for lack of jurisdiction, we affirm.
                       AFFIRMED